DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1-3 and 8 are allowable.  Claims 4-7 and 9-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II, III and IV, as set forth in the Office action mailed on 10 March 2022, is hereby withdrawn and claims 4-7 and 9-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Terminal Disclaimer
The terminal disclaimer filed on 02 August 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 11,136,645 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Molly Chen on 23 August 2022.

The application has been amended as follows: 

Please AMEND line 11 of claim 1 as follows.
Claim 1 Line 11. and an average crystal grain size is 10 to 40 μm.


Please REPLACE claim 7 as follows.
Claim 7. A method for producing a motor core comprising a stator core and a rotor core, wherein an average crystal grain size of the rotor core is 10 to 40 μm, the method comprising:
	laminating the non-oriented electrical steel sheet according to claim 1 having an average crystal grain size of 10 to 40 μm to form the stator core,
	subjecting the stator core to a stress relief annealing thereby to have an average crystal grain size of the stator core being not less than 80 μm.

Please REPLACE claim 12 as follows.
Claim 12. A method for producing a motor core comprising a stator core and a rotor core, wherein an average crystal grain size of the rotor core is 10 to 40 μm, the method comprising:
	laminating the non-oriented electrical steel sheet according to claim 2 having an average crystal grain size of 10 to 40 μm to form the stator core,
	subjecting the stator core to a stress relief annealing thereby to have an average crystal grain size of the stator core being not less than 80 μm.


Please REPLACE claim 13 as follows.
Claim 13. A method for producing a motor core comprising a stator core and a rotor core, wherein an average crystal grain size of the rotor core is 10 to 40 μm, the method comprising:
	laminating the non-oriented electrical steel sheet according to claim 3 having an average crystal grain size of 10 to 40 μm to form the stator core,
	subjecting the stator core to a stress relief annealing thereby to have an average crystal grain size of the stator core being not less than 80 μm.


Please REPLACE claim 14 as follows.
Claim 14. A method for producing a motor core comprising a stator core and a rotor core, wherein an average crystal grain size of the rotor core is 10 to 40 μm, the method comprising:
	laminating the non-oriented electrical steel sheet according to claim 8 having an average crystal grain size of 10 to 40 μm to form the stator core,
	subjecting the stator core to a stress relief annealing thereby to have an average crystal grain size of the stator core being not less than 80 μm.

Allowable Subject Matter
Claims 1-5, 7-8 and 12-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Instant claims, specifically independent claim 1, require(s) a non-oriented electrical steel sheet having a chemical composition with specific ranges for its constituent elements, an average value of magnetostriction λp-p (L) in a rolling direction and magnetostriction Δp-p (C) in a direction perpendicular to the rolling direction at a frequency of 400 Hz and a magnetic flux density of 1.0 T of not more than 4.5×10−6 , an area ratio of recrystallized crystal grains at a section in the rolling direction of the steel sheet of 40 to 95%, and an average crystal grain size of 10 to 40 μm.
In the prior office action, instant claims 1-3 and 8 were rejected over WO 2018/179871 A1 via its US English equivalent US 2019/0382867 A1 of Zaizen (US’867) cited in the IDS. In response, Applicant invoked the 35 U.S.C. 102(b)(1)(A), 35 U.S.C. 102(b)(2)(A) and 35 U.S.C. 102(b)(2)(C) exceptions thereby disqualifying US’867 as prior art. Therefore, the rejection of instant claims over US’867 as stated in the previous office action has been withdrawn.
In the prior office action, instant claims 1-3 and 8 were also rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-050686A of Tomita and its English machine translation (JP’686). In response, Applicant provided persuasive arguments, see pages 6-7, filed 08 August 2022, and pointed out via examples that the claimed properties would not be necessarily present in the alloy of prior art as the prior art do not explicitly teach all of the process conditions that yields the instant claimed properties. Therefore, the rejection of instant claims over JP’686 as stated in the previous office action has been withdrawn. 
In the prior office action, instant claims 1-3 and 8 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. US . In response, Applicant filed a terminal disclaimer on 0 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 11,136,645 B2.  Therefore, the rejection of instant claims on the ground of nonstatutory double patenting as stated in the previous office action has been withdrawn. 
As no outstanding rejections remain, instant claims and its dependents are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733